CONREY, P. J.
The information charged against defendant that he committed the crime of burglary, a felony, by entering certain described premises “with the intent then and there and therein to commit the crime of larceny.” Judgment was entered against him, pursuant to a plea of guilty. He now claims that the information did not charge the commission of any crime.
The only point in the case is identical with that presented to this court in People v. Giron, ante, p. 53 [270 Pac. 462]. In that case we held against the contention of appellant, and the supreme court has denied a petition for rehearing.
The judgment is affirmed.
Houser, J., and York, J., concurred.